 


110 HR 1339 IH: Puerto Rico Economic Stimulus Act of 2007
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1339 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2007 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To make residents of Puerto Rico eligible for the earned income tax credit. 
 
 
1.Short titleThis Act may be cited as the Puerto Rico Economic Stimulus Act of 2007. 
2.Puerto Rico residents eligible for earned income tax credit 
(a)In generalSection 32 of the Internal Revenue Code of 1986 (relating to earned income) is amended by inserting at the end the following new subsection: 
 
(n)Residents of Puerto Rico 
(1)In generalIn the case of residents of Puerto Rico, this section shall be applied— 
(A)by substituting United States or Puerto Rico for United States in subsections (c)(1)(A)(ii)(I) and (c)(3)(C), 
(B)by substituting nonresident alien individual (other than a resident of Puerto Rico) for nonresident alien individual in subsection (c)(1)(D), and 
(C)by substituting gross income (computed without regard to section 933) for gross income in subsections (a)(2)(B) and (c)(2)(A)(i). 
(2)Phase-in of credit 
(A)In generalThe credit allowable under this section by reason of this subsection shall not exceed the applicable percentage of the amount of credit which would otherwise be allowable under this section (without regard to this paragraph). 
(B)Applicable percentageThe applicable percentage shall be determined as follows: 
 
  
In the case of any taxable year beginning in—The applicable percentage is—   
 
200820  
200940  
201060  
201180  
2012 and thereafter100.    . 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007. 
 
